Case 2:20-cv-00465-JRS-DLP Document 8 Filed 11/13/20 Page 1 of 3 PageID #: 54




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DAMON QUARLES,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:20-cv-00465-JRS-DLP
                                                      )
INDIANA PAROLE BOARD,                                 )
                                                      )
                              Respondent.             )

                    Order Dismissing Petition for Writ of Habeas Corpus
                        and Denying a Certificate of Appealability

                                                 I.

       On September 8, 2020, the petitioner Damon Quarles filed a petition for writ of habeas

corpus challenging his parole revocation in Marion County, Indiana, in case number 49G03-1812-

MC-044553. Dkt. 1. The Court could locate no information on the Indiana state court's online

docket system for this case number and noted that the Indiana Department of Correction website

indicated that Mr. Quarles is currently incarcerated in case number 49G02-1112-FB-088677. In

any event, the petition indicated that Mr. Quarles had not challenged his parole revocation in state

court, so the Court ordered him to show cause why his petition should not be dismissed for failure

to exhaust state court remedies including a petition for post-conviction relief. Dkt. 3.

       On September 28, 2020, Mr. Quarles responded by filing an amended petition, this time

challenging his parole revocation in Marion County, Indiana, in case number 49G16-1812-F6-

044782. Dkt. 6. He indicates that he has done everything the parole board instructed him to do and

that the case was dismissed, but he remains incarcerated on a parole revocation. He also indicates

that he has not appealed his parole revocation to the highest state court. A review of the documents

attached to Mr. Quarles' petitions and online state court dockets in case number 49G16-1812-F6-
Case 2:20-cv-00465-JRS-DLP Document 8 Filed 11/13/20 Page 2 of 3 PageID #: 55




044782 and case number 49G02-1112-FB-088677 reveals that Mr. Quarles was involved in an

incident on December 18, 2018, that led to charges in case number 49G16-1812-F6-044782 and

parole revocation proceedings in case number 49G02-1112-FB-088677. Although the new charges

in case number 49G16-1812-F6-044782 were later dismissed, Mr. Quarles' parole in case number

49G02-1112-FB-088677 was revoked based on parole violations that occurred on December 18,

2018.

        In sum, Mr. Quarles seeks to challenge a parole revocation in Indiana case number 49G16-

1812-F6-044782, but he is not in custody pursuant to a parole revocation in that case. In fact, he

was never convicted in that case. Therefore, his petition must be dismissed for lack of jurisdiction

because Mr. Quarles is not in custody pursuant to the conviction he is challenging. 28 U.S.C.

§ 2254(a).

        Should Mr. Quarles seek to challenge his parole revocation in case number 49G02-1112-

FB-088677, the Court reminds him that he must exhaust state court remedies before seeking relief

in habeas corpus in this Court. Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). This includes

pursuing state post-conviction relief through Indiana's Post-Conviction Rule 1(1)(a)(5).

        Judgment consistent with this Order shall now issue.

                                                  II.

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

"A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.'" 28 U.S.C. § 2253(c)(2). In deciding whether a certificate

of appealability should issue, "the only question is whether the applicant has shown that jurists of
Case 2:20-cv-00465-JRS-DLP Document 8 Filed 11/13/20 Page 3 of 3 PageID #: 56




reason could disagree with the district court's resolution of his constitutional claims or that jurists

could conclude the issues presented are adequate to deserve encouragement to proceed further."

Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

       Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to "issue or deny a certificate of appealability when it enters a

final order adverse to the applicant." Jurists of reason would not disagree that this Court lacks

jurisdiction because the petitioner was never convicted in, and is therefore not in custody pursuant

to, the state case his petition challenges and nothing about the claim deserves encouragement to

proceed further. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.


Date: 11/13/2020




Distribution:

DAMON QUARLES
985396
PUTNAMVILLE – CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135
